In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00028-CV
                              __________________


                         IN RE GRAYSON CHARNEY

__________________________________________________________________

                           Original Proceeding
           457th District Court of Montgomery County, Texas
                    Trial Cause No. 19-08-11322-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Grayson Charney, Relator, petitioned for mandamus relief from the denial of

his motion to have the plaintiff submit to a mental examination in a personal injury

case arising from a motor vehicle collision. We stayed the trial court proceedings

and obtained a response from the Real Party in Interest, Sheri Strickland. We

conditionally grant mandamus relief.

      Strickland allegedly sustained a traumatic brain injury in the collision that is

the subject of her lawsuit. She concedes her mental condition is in controversy, but

she argues an examination by Charney’s expert is unnecessary because the defense’s


                                          1
expert can determine whether and to what extent Strickland suffers from a cognitive

impairment by accessing the report and raw data collected by Strickland’s expert,

Sharna Wood, Ph.D.

      Fourteen months after the accident, Wood conducted an in-person eight-hour

examination of Strickland that included a clinical interview, a test of memory

malingering, a neuropsychological assessment battery of cognitive functioning, a

validity indicator profile, a test of intellectual functioning, a personality assessment

inventory, an academic achievement test, a life events checklist, and a posttraumatic

checklist. She provided a DSM-5 diagnosis of mild neurocognitive disorder due to

traumatic brain injury, posttraumatic stress disorder, and pre-existing generalized

anxiety disorder. According to Wood, Strickland retired approximately five years

early due to her cognitive disorders resulting from the accident.

      In support of his Rule 204.1 motion for an examination, Charney presented an

affidavit by Tresa M. Roebuck Spencer, a licensed psychologist, board certified in

Clinical Neuropsychology, and retained by the defendant to examine the plaintiff to

assess her current psychological and neuropsychological condition, determine

whether and to what extent she has sustained any psychological or neurocognitive

impairment, determine the likely cause of any such impairment, and determine any

future care for such conditions or impairment. Spencer reviewed Strickland’s

medical records, her deposition, and the report and raw data compiled by the

                                           2
plaintiff’s designated expert neuropsychologist. As part of her evaluation, Spencer

wanted    to   conduct     an   eight-hour    single-day    non-invasive    clinical

neuropsychological examination to include paper and pencil testing and tasks, and

clinical interviewing in the typical and accepted format. She explained that a

deposition is not a sufficient substitute because it is not conducted by a qualified

neuropsychologist. According to Spencer, Strickland’s test results from her

examination by Wood were atypical and not consistent with the expected and well-

documented clinical course of concussion. Spencer stated that Wood’s choice of test

battery did not allow for sufficiently detailed examination of performance validity,

emotional functioning and memory needed to understand and rule out all potential

causes of Strickland’s reported memory deficits.

      After the trial court denied Charney’s motion for an examination, Charney

filed a motion to reconsider with a supplemental declaration from Spencer. In her

supplemental declaration, Spencer explained that in Wood’s examination of

Strickland the only two stand-alone performance validity tests were administered

with evidence of possible invalid performance on two of the three scores on one

measure when compared to the expected performance of patients with documented

traumatic brain injury and valid effort. Spencer noted Strickland may not have

provided optimal effort throughout the entire evaluation and thus the remaining test




                                         3
scores may not be a true reflection of her cognitive abilities. The trial court denied

Charney’s motion to reconsider.

       Mandamus relief is appropriate when the relator shows that the trial court

abused its discretion and that no adequate appellate remedy exists. In re H.E.B.

Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding). A trial court

abuses its discretion when it fails to analyze or correctly analyze or apply the law to

the facts. Id. “The relator must establish that the trial court could have reasonably

reached only one conclusion.” Id. at 303.

      Texas Rule of Civil Procedure 204.1 governs requests for the physical or

mental examination of another party. See Tex. R. Civ. P. 204.1. The trial court may

order a party to submit to a mental examination by a qualified psychologist “only

for good cause” when the mental condition of a party is in controversy or the party

responding to the motion has designated a psychologist as a testifying expert. See

Tex. R. Civ. P. 204.1(c). The good cause requirement balances the movant’s right to

a fair trial and the opposing party’s right to privacy. H.E.B. Grocery, 492 S.W.3d at

303. To show good cause, the movant must (1) show that the requested examination

is relevant to issues in controversy and will produce or likely lead to relevant

evidence, (2) establish a reasonable nexus between the requested examination and

the condition in controversy, and (3) demonstrate that the desired information cannot

be obtained by less intrusive means. Id.

                                            4
        Strickland alleges she sustained a traumatic brain injury in the accident. As

can be demonstrated by the fact that Strickland retained a testifying expert who

performed a neuropsychological examination, a neuropsychological examination

will undoubtedly produce information of value in determining whether Strickland

suffers from psychological or neurocognitive impairment and the extent of any

impairment. The requested examination satisfies the nexus requirement because the

purpose of the requested examination, which is to determine the nature of the injury

Strickland sustained in the accident and the extent of her damages, is directly

connected to the condition in controversy. Strickland argues the desired information

can be obtained through less intrusive means because Charney’s expert could use

the plaintiff’s expert’s raw data in lieu of conducting her own examination, but

Spencer explained why collecting her own data is preferable to relying on Wood’s

data.

        Strickland argues that Charney failed to demonstrate that the information

sought is unavailable through less intrusive means than a compelled examination.

The evidence Charney seeks to develop is the opinion of a testifying expert to

counter the opinion of Strickland’s testifying expert developed through direct

examination of the plaintiff. Unequal access to a first-hand examination places the

defense expert at a distinct disadvantage. See In re Savoy, 607 S.W.3d 120, 126 (Tex.

App.—Austin 2020, orig. proceeding [mand. filed]), disapproved on other grounds

                                          5
by In re Allstate Ind. Co., No. 20-0071, at *8 (Tex. May 7, 2021). The trial court’s

ruling restricts the defense expert to the evidence developed by the plaintiff’s expert

and deprives the defense expert of the opportunity to discover facts that may

contradict the opinion of the plaintiff’s expert. The plaintiff’s expert had the benefit

of an examination and Strickland can use the defense expert’s lack of an examination

to call Spencer’s credibility into question in front of the jury. See H.E.B., 492 S.W.3d

at 304. We conclude that the defendant has established that an examination by the

defense expert is required to obtain a fair trial and therefore necessitates the intrusion

upon the plaintiff’s privacy. Accordingly, Charney established good cause for the

examination.

      In deciding whether the benefits of mandamus outweigh the detriments, we

consider whether mandamus review will (1) “preserve important substantive and

procedural rights from impairment or loss,” (2) allow the appellate courts “to give

needed and helpful direction to the law that would otherwise prove elusive in appeals

from final judgments,” or (3) “spare private parties and the public the time and

money utterly wasted enduring eventual reversal of improperly conducted

proceedings.” In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004).

“[A] denial of discovery going to the heart of a party’s case may render the appellate

remedy inadequate.” Walker v. Packer, 827 S.W.2d 833, 843 (Tex. 1992). By

denying Charney the opportunity for his expert to gain equal access and fully

                                            6
develop her opinion regarding the plaintiff’s injuries, the trial court’s ruling

precludes the defendant from obtaining the information that would be required to

evaluate harm on appellate review. See Able Supply Co. v. Moye, 898 S.W.2d 766,

772 (Tex. 1995). We conclude that Charney lacks an adequate appellate remedy.

      We hold that the trial court abused its discretion in denying Charney’s motion

for an examination and that Charney lacks an adequate appellate remedy for this

error. Accordingly, we lift our stay order of March 10, 2021 and conditionally grant

the petition for writ of mandamus. We are confident that the trial court will vacate

his order denying the motion for an examination and require the plaintiff to submit

to a neuropsychological examination by the defendant’s expert. The writ will issue

only if the trial court does not comply.

      PETITION CONDITIONALLY GRANTED.

                                                          PER CURIAM

Submitted on March 9, 2021
Opinion Delivered June 10, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                           7